 560DECISIONSOF NATIONALLABOR RELATIONS BOARDBFR Broadcasting Corporation d/b/a Radio StationWLOLandAmerican Federation of Television &Radio Artists(AFL-CIO) Twin City Local. Case18-CA-2755March 6, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn November 4, 1969, Trial Examiner Bernard J.Seff issued hisDecision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision, together with a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in the case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section10(c) of theNational LaborRelationsAct, asamended,theNationalLaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the TrialExaminer, andherebyordersthattheRespondent,BFRBroadcastingCorporationd/b/aRadioStationWLOL,Minneapolis,Minnesota,itsofficers,agents, successors,and assigns,shall take the actionsetforth in the Trial Examiner'sRecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Trial Examiner: This proceeding,heard at Minneapolis, Minnesota on September 30, 1969,pursuant to a charge, first amended charge and secondamended charge filed on March 27, April 16, and June 12,respectively,andacomplaint issued and amendedcomplaint on June 12 and August 18, 1969, respectively,presents the question as to whether Respondent, hereincalled the Company, violated Section 8(a)(5) and (1) ofthe Act by refusing to provide the Charging Party, hereincalledAFTRA, with the information concerning the-precise earnings of the employees in the bargaining unitcovered by a collective-bargaining agreement between theparties.Upon the entire record, including my observationof the witnesses, and after due consideration of the briefsfiledby the General Counsel and by the Respondent, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Minnesota corporation engaged inradio broadcasting in Minneapolis, Minnesota. During theyearendingDecember 31, 1968, which period ischaracteristicof the Respondent's operations, in thecourse and conduct of its operations derived a grossincome, in excess of $100,000 a substantial part of whichcame from sources located outside the State ofMinnesota.TheCompany is engaged in interstatecommerce within the meaning of Section 2(6) and (7) ofthe Act.11.THE LABORORGANIZATION INVOLVEDThe Unionis,and at all times material herein,has beena labor organizationwithinthe meaningof Section 2(5) ofthe ActIll.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company and AFTRA have had contractualrelations for more than 20 years The most recent contractbetween the parties expired on April 1, 1969.1 Contractsentered into by AFTRA and the companies with whomthey do business are minimum term contracts by whichwage floors are set forth but not ceilings. It is theacceptedpractice in the entertainment industry thatindividualartistsmay negotiate their own salaryarrangements.The only limitation on this freedom ofindividual negotiation is that the wage terms ultimatelyagreed upon must not be less than the minimum terms setforth in the collective-bargaining agreement.B. The factsThe issue raised by the complaint and the answer iswhether the Respondent has, since February 26, failed andrefused to furnish to the Union requested informationconcerning precise salaries earned by the members of theUnion who are in the collective bargaining unit. TheUnion wrote a letter to the Company on February 26,which consisted of a submission of Union demands inpreparation for contract negotiations and also requestedthat the Company provide the Union with a statement ofearnings for 1968 for all performers employed under thetermsofthecollective-bargainingagreement.TheCompany and the Union had its first meeting on March21.The Union was represented by Mr. Hal W Newelland three of the Union Shop Committee namely Minyard,Brown, and Ginther. The Company was represented byMr. M. L.Bentson,Mr Williams and Mr. McDonaldNewell requested the Company to provide him with thewage information which had been requested in the letter'All dates described herein occurred in 1969 unless otherwise stated181 NLRB No. 77 RADIO STATION WLOL561referredtoaboveand in a number of telephoneconversationswhichNewell had with Mr. McDonald.Bentson replied he did not have it and would not providesuch information. The Union explained that they requiredthis information in order to be able to negotiate in anintelligentmanner and further they were faced with anumber of problems which had arisen regarding overtimehours and work on Saturday, Sunday, and holidays. TheUnion's next meeting with Respondent was on April 8 Arequestwas again made of Bentson to provide theinformation regarding precise salaries earned by themembers of the Union and in response to this requestBentson said he did not have the information and he didnot intend to provide it. The next meeting was on April 15and once again the Union's request for salary informationwas denied. Subsequently, an additional meeting was heldonApril 30 at which, in addition to the individualsdescribed above, a State Conciliator was also present'.This State Conciliator, Derald Jones, repeated the requestforwage information previously made and reported backthat the Company had no intention of giving theinformationAmong other things that were discussed atthismeeting the Company contended that they werepresently paying rates of pay equal to if not greater thanother salaries which were comparable to the competitioninMinneapolis. In response to this contention the Unionstated they had to have proof because they wanted toverify this statement. The Union also needed verificationof overtime pay and pay for holidays and explained thatsome of their members had stated that their salaries mayhave been above scale but they were based on a 6-dayweek.The executive secretary of the Union, Hal Newell,testified that the requested information was necessary forthe following reasons-(1) the Union did not know how the wage rates variedas between different members especially as there were newemployees since the last contract.(2) The Union intended to bargain for a new pensionand welfare plan paid for by the Company and requiredthe wage information in order to determine contributions,rates, and benefits(3) In order to process certain grievances filed bymemberswho had individual contracts since thegrievances were based on what services were in return forextra wages provided in the individual contracts and whichwereentitledtoextrapaypursuanttothecollective-bargaining agreement.(4) Intelligent bargaining requiredAFTRA to knowhow many members would benefit by an increase in theminimum rate and how much each person would benefitThe Company refused to provide the wage data for anumber of reasons: (a) releasing confidential informationconcerning sensitive artists would create a morale problemdetrimental to the operation of the station; (b) individualwage data is not relevant to the impending negotiations;(c) this is so because the Union has historically negotiatedonlyminimum-terms contracts withWLOL and othermembers of the broadcasting industry,' (d) AFTRA wasnot making its demand in good faith but was seeking tosecure this information in order to check up on itsmembers to ascertain if they were paying their properdues since dues payments were based on a percentage ofthe members' earnings, (e) there are only 15 employees inthe bargaining unit and no showing was made that theinformation sought was not readily obtainable directlyfrom the 15 members; (f) the Union waived its right tosecure the information in question because on previousoccasions in the course of negotiating earlier contractsdemands for such information were madeby the Union,theyweredeniedbytheRespondentandweresubsequently relinquishedbyAFTRA, (g)waiver isfurther arguedby theRespondent on the ground thatwhen a contract agreed toby theparties only establishesminimum rates but creates the right in individualemployees to negotiate individual terms in excess of theminimum rates the Union has in effect bargained away itsright to representindividual employees and thus waivedthe right to request information,as to such individualratesRespondent sought to further buttress its waiverargument by pointing to the fact thatAFTRA had madea similar demand on a competing radio station and whenfaced with a refusal to provide such information by thecompetitor had also relinquished this demand.C. Concluded findingsTheRespondent's duty to furnish the informationrequestedby the Union flows from the underlyingstatutoryduty imposed on employers and unions tobargain in good faith with respect to mandatory subjectsof bargaining. That wages constitute such a subject needsno citation of authorities.Where, as here, the wage andrelated information is requested in connection with thenegotiationof a new contract, the law is clear thatRespondent may not withhold such data and yet fulfill itsobligation to bargain in good faith with respect to thismandatory subject of bargainingThe obligation toprovide information thus resting on the statute, it becomesirrelevant whether the parties have agreed in the past thatthe information be supplied ' The law is clear andwell-settled that "wage and related information pertainingto employees in the bargaining unit should, upon request,be made available to the bargaining agentwithout regardtoitsimmediate relationship to the negotiation oradministration of the collective-bargaining agreement "'As such information concerns the core of theemployer-employeerelationship,itispresumptivelyrelevant and "a union is not required to show the preciserelevance of it, unless effective employer rebuttal comesforth"5 As the Court stated inYawman & Erbe,°"itisvirtually impossible to tell in advance whether therequested data will be relevant except in those infrequentinstances in which the inquiry is patently outside thebargaining issues."The Board in the case ofCowles Communications, Inc ,citedsupra,stated,inter alia:Indeed, theBoston Herald-Travelercase, 110 NLRB2097, is almost identical in all significant respects to theinstant case. There, the Board, with court approval,'Paragraph7(a) ofthe agreementin force at the time thecontroversyarose provides in part:"nothing in this contract shall be deemed toprevent any artistfrom negotiating for or obtaining better terms than theminimum termsprovidedherein "'Cowles Communications,Inc,172 NLRB No 204'WhitinMachineWorks,108NLRB 1537, 1541, enfd 217 F 2d 593(C A4),Boston Herald-Traveler Corporation vN L R B.223 F 2d 58,63 (C A 1),enfg 110 NLRB2097,Curtiss-Wright Corporation,WrightAeronautical DivisionvN L R B,347 F 2d 61, 68-69 (C A 3), enfg 145NLRB 152'Curtiss-Wright Corporation,WrightAeronauticalDivision vN L R B.supraat 69IN L R Bv.Yawman& ErbeManufacturingCo,187 F 2d 947, 948(C A. 2) 562DECISIONSOF NATIONALLABOR RELATIONS BOARDexpressly rejected the very contentionsreliedon byRespondent and our dissenting colleague,inter alia,that salary disclosure is not essential to the Union, andthat the requested information,linking salaries tonames, is confidential and should not be requiredbecause the disclosure thereofmightoffendthesensitivities of some of its employees.The Board andCourt rejectedthe first contention for the very soundreason that full disclosure of payroll information mightreveal inequities and other factors in the wage structureupon which the statutory bargaining representative hasa right and a duty to negotiate.The Board,with Courtapproval,noted further that knowledgeof full payrollinformation would enable the Union to decide whetherto press a demand respecting changes in classificationsor minimum wage scales.The latterwas in response totheEmployer'sargument,which the Board observedwas based on hindsight,that the contract eventuallynegotiatedbetween the parties dealt with minimumwage rates and that the limited information suppliedwas adequate to meet theUnion's needs with respect tothat issue... .As to thecontention with respect to the confidentialnature of the requested information,the Board notedthat in other cases involving newspaper employees ithas held that`the argument that some employees maypreferfinancial annonymity rests on but a speculativebasis and, in any event,such individual desires mustyield to the interests of the great majority of workersrepresented in the unit.'Further it should be additionally noted that althoughwage and salary information may be obtained by theUnion from the employees themselves,thisdoes notrelieve the Respondentfrom the dutyof furnishing therelevantinformationtotheemployees'bargainingrepresentative.7Individualwage information remains completelyrelevant where there is a minimum rate contract involved 'Respondent produced no evidence in support of itscontention that the Union's request for individual wageinformation was made in bad faith for the purpose ofpolicing or enforcing its own dues requirements which arebased on a percentageof itsindividual members' earnings.The statement of earnings cards requiredof itsmembersby AFTRA requesteda statement of total income fromall employers regardless of whether such information wasobtained from radio,television,transcriptionsor filmwork without reference to which employers provided theinformation.The amount of earnings recorded on thesecards is in the form of a lump sum and is not brokendown as to which employersprovidedwhat amount. Theinformation requested from the Respondent was theamount paid to each employee for services rendered to theRespondent alone.Respondent sought to prove its contentionthat AFTRAwaived its right to secure individual earningsdata. TheCompany adduced evidence that early in the 1960's theUnion requested such information.The requestwas deniedand the Union nevertheless signed a collective bargainingagreement.There wasno showingthat theinformationwas requestedfor thenegotiationof the1965 contract. Inany event a single request and refusal does not constitute'N L.R BvNorthwestern PublishingCompany,343 F 2d 521, 525(C A 7) Also seeGenerac Corporation,TXD-502-69,not yet passed uponby the Board'Utica Observer-Dispatch,Inc,I I 1NLRB 58, enfd.229 F 2d 575 (C.A.2)a waiver. A waiver of a right created by statute to receivewage information as part of the collective bargainingprocess cannot be relinquished by the Unionunless it is in`clearand unmistakable language." The law is clearlyestablished that a waiver can be effected only when "Froman evaluation of the prior negotiations that the matter wasfullydisclosedor consciously explored and the union'clearlyand unmistakably waived its interest in thematter "10Respondent also argued in support of its contentionthat the Union waived its right to secure individualearnings records that there is a custom or practice in thearea among employers engaged in the same business asthe Respondent not to disclose this information. The soleevidence adduced on this point was that one radio stationduring contract negotiationswithAFTRA had beenrequested and refused to provide such information. TheUnion consummated this contract without filing a chargeIn four negotiations with radio and television stations inthe past two years wage information had been provided asrequestedby the Union and refused only by theRespondent.The Company advanced the argument that in minimumterms contracts where the right to negotiate individualarrangements as to wages had been reserved to theindividuals the Union ousted itself from such negotiations.As a corollary to this proposition the Union also excludeditself from securing information as to the wage ratessecured by individual bargaining. No law was cited by theRespondent to support this unusual contention In fact thelanguage of Section 9(a) disposes of this argument-Representatives designated or selected for the purposesofcollectivebargainingby the majority of theemployees in a unit appropriate for such purposes, shall -be theexclusiverepresentatives ofall the employeesinsuch unit for the purposes of collective bargaining inrespect torates of pay, wages,hours of employment, orotherconditionsof employment..[Emphasissupplied.]Nothing in the past contracts between the parties or in thenegotiations that have taken place contains a suggestionthat the Union was cancelling itself out as the collectivebargaining agent of the employees in the appropriate unit.TheCowlesCommunicationscase, citedsupra,isalmost identical with the matter at bar. The only factualdifference is thatCowlesinvolved a larger bargaining unitand is amagazine instead of a radio station. Each andevery defense raised by the Respondent in the instant caseraised, considered and rejected by the Board inCowles.Inmy opinion theCowlescase is dispositive of the issuesraised by the Respondent. Therefore, on the basis of whatIconsider to be controlling precedent and present Boarddoctrine, I conclude and find that, as alleged in thecomplaint, the Respondent violated Section 8(a)(5) and (1)of the Act by refusing to furnish to AFTRA, pursuant to,its request, the information concerning the earnings of theindividuals represented by it.'Timken Roller BearingCovN L R B,325 F 2d 746, 751 (C A 6)"The Press Company, Incorporated,121NLRB 976, 978 Tothe sameeffectseeGeneralElectricCo,173NLRB No 22,CliftonPrecisionProductsDivision,156NLRB 555,SmithCabinetManufacturingCompany, Inc,147 NLRB 1506;Proctor Manufacturing Corporation,131NLRB 1166, 1169 RADIO STATION WLOL563IV. THE EFF.ECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe Respondent'srefusal to furnish the informationrequestedby AFTRA as set forthin section III, above,occurring in connectionwith theRespondent's substantialrelation to trade,traffic,and commerce among the severalStates, tends to lead to labor disputes burdening andobstructing commerce and the freeflow ofcommerce.thereof, and be maintained for a period of 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material(c)Notify the Regional Director for Region 18, inwriting,within 20 days from the receipt of this Decisionand Recommended Order, what steps the Respondent hastaken to comply herewith.' 2V. THE REMEDYHaving found that the Respondent engaged in unfairlabor practices within themeaningof Section 8(a)(5) and(1) of the Act, my Recommended Order will direct theRespondent to cease and desist therefrom and to takesuch affirmativeaction aswill effectuate the purposes ofthe Act.Upon the basis of the foregoing findings of fact andupon the entire record in thiscase,Imake the following.CONCLUSIONS OF LAW1.BFR BroadcastingCorporation,d/b/aRadioStationWLOL, is an employer within the meaning ofSection 2(2) of the Act.2American Federation of Television and RadioArtists,(AFL-CIO)TwinCityLocal is a labororganization within themeaningof Section 2(5) of theAct.3.By refusing to furnish to AFTRA, pursuant to itsrequest, precise information concerning the earnings foreach employee inthe bargainingunit the Respondent hasengaged in and isengagingin unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, I hereby issue thefollowing:RECOMMENDED ORDERBFR Broadcasting Corporation, d/b/a Radio StationWLOL, its officers,agents, successors,and assigns shall:1.Cease and-desist from:(a)Refusing to bargain collectively with AmericanFederation of Television and Radio Artists(AFL-CIO)Twin City Local,by refusing to furnish to the said labororganization precise wage and salary information of eachemployee covered by the past collective bargainingagreements between the Respondent and the Union.2.Takethe following affirmative action which it isfound will effectuate the policiesof the Act:(a)Upon request furnish to American Federation ofTelevision and Radio Artists(AFL-CIO) Twin City Localthe precise wage and salary information of each employeein the appropriate bargaining unit and continue to furnishthis information so long as the said labor organization isthe collective bargaining representative of the employeesin the bargaining unit set forth in the contract between theCompany and the Union.(b) Post at its premises copies of the attached noticemarked"Appendix.""Copies of said notice,on formsprovided by the Regional Director for Region 18, afterbeing duly signed by a representative of Respondent, shallbe postedby theRespondent immediately upon receipt"In the event no exceptions are filed as provided by Section102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order herein,as provided in Section102 48 ofthe Rules and Regulations,be adopted bytheBoard and become its findings,conclusions,and order, and allobjectionsthereto shall be waivedfor allpurposes.In theevent that theBoard'sOrder is enforced by a judgment of a UnitedStates Court ofAppeals, the words in the notice reading"Posted by Order of the NationalLaborRelations Board"shall be changed to read"Posted pursuant to aJudgment of the UnitedStates Courtof Appeals Enforcing an Order ofthe NationalLaborRelations Board ""If this Recommended Order is adopted by the Board,this provisionshall be modified to read"Notify theRegional Director for Region 18, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoardan agency of the United States GovernmentPursuant to the Recommended Order of a TrialExaminer of the National Labor RelationsBoard and inorder to effectuate the policies of the National LaborRelations Act, we hereby notify our Employeess that:WE WILL NOT refuse to bargain collectively withAmerican Federation of Television and Radio Artists(AFL-CIO) Twin City Local, by refusing to furnish toAFTRA thenamesand precisesalariesand/or wagesof all the employees in the bargaining unit representedby AFTRA.WE WILL, upon request, furnish to AmericanFederation of Television and Radio Artists (AFL-CIO)Twin City Local thenames,precise salaries and/orwages earned by each employee in thebargaining unitrepresented by the Union as of the nearest payrollweek-ending date to this date and in the future for aslong asthe said Labor Organization is the collectivebargainingrepresentativeof the employees in thebargaining unit of the BFR Broadcasting Corporation,BFR BROADCASTING,CORPORATION(Employer)DatedBy(Representative)(Title)Thisisan official notice and must not bedefaced byanyoneThisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice,316FederalBuilding,110SouthStreet,Minneapolis, Minnesota55401, Telephone 612-725-2611.